Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to application filed September 2, 2020. Claims 1-20 were presented, and are pending examination. 

Drawings
Drawings filed on 9/2/20 are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 7-9 recite: “communicate remotely with a management application on the client device, wherein the management application is configured to identify an active one of the user accounts from an operating system of the client device”. The intended meaning of, and the relationship between the limitations “remotely with”, “on the client”, and “from an operating 
Dependent claims 2-7 inherit the deficiency of claim 1 and are thus rejected based upon the same rationale.
Claim 4 line 2 recites “a login of the active one the user accounts made in the operating system”. This limitation is unclear, seems to differ with the claim 1 limitation “an active one of the user accounts from an operating system”, and it is unclear what is the role of the operating system in either of these limitations.
Claims 8-20 are slight variations of claims 1-7 and are thus rejected based upon the same rationale given above for claims 1-7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Styles (US Patent 6871221).
In reference to claim 1, Styles teaches a system, comprising:
at least one computing device; and program instructions stored in memory and executable in the at least one computing device that (see at least column 4 line 66 – column 5 line 23), when executed, direct the at least one computing device to:
store, in memory, a mapping of a client device to a plurality of user accounts active on the client device (see at least column 6 lines 22-30, where Styles teaches user configuration templates are loaded and stored onto clients);
communicate remotely with a management application on the client device, wherein the management application is configured to identify an active one of the user accounts from an operating system of the client device (see at least column 7 lines 29-31, where Styles teaches a user logging into a device and the operating system loading the identity for device management);
in response to receipt of information associated with a first one of the user accounts active on the client device, enroll the first one of the user accounts with a management service in association with the client device, wherein the management service is configured to manage operation of the client device (see at least column 7 lines 32-49, where Styles teaches a user loading the user account for the device from the management server associated, and where the device is managed/configured based on the user template); and
in response to receipt of information associated with a second one of the user accounts active on the client device, enroll the second one of the user accounts with the management service in association with the client device (see at least column 2 lines 9-12 and column 4 lines 
In reference to claim 2, this is taught by Styles, see at least column 8 lines 2-6 & 27-33, which teaches each user is mapped to a logon script which is unique for the user and is stored on the client.
In reference to claim 3, this is taught by Styles, see at least column 10 lines 41-56 and column 4 lines 17-24, which teaches multiple users which inherently includes first and second users and performing the same steps for the multiple users, furthermore each user is organized into management groups. Each client device is configured to launch scripts based on the user group (claimed profile).
In reference to claim 4, this is taught by Styles, see at least column 7 lines 29-32, which teaches the operating system of the client device loading the user account in response to user login.
In reference to claim 5, this is taught by Styles, see at least column 7 lines 3-10 & 33-45, which teaches user login to the domain where logins are unique to the user, and where multiple users are managed.
In reference to claim 6, this is taught by Styles, see at least column 11 lines 60-66, which teaches validating a unique identifier from a registry entry.
In reference to claim 7, this is taught by Styles, see at least column 4 lines 17-25, which teaches that users are part of one or more group accounts, and which are not staging accounts.
Claims 8-20 are slight variations of claims 1-7 and are thus rejected based upon the same rationale given above for claims 1-7.

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.
Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
February 18, 2022